DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/16/2019 and 03/13/2020 have been considered by the Examiner.

Status of Claims
Claims 1-16 filed on 12/11/2019 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidemann et al. (US 2011/0301398).

Regarding claims 1-3, Heidemann teaches a method for oligomerizing C2-C8 olefins (Abstract) with preferred feeds that contain C4 olefins including butenes ([0022]-[0025]). Butenes anticipate the claimed C3 to C6 olefins as sufficiently supported by specific example(s)—See MPEP 2131.03. 
The olefins are reacted using two reactors in series and subsequently separated in a distillation column ([0041]). This disclosure reads on the claimed “at least one reaction stage, which comprises in each case at least one reactor and at least one distillation column”.
The oligomerization catalyst, which comprises nickel, undergoes conditioning before it is used in oligomerization ([0008]-[0009]). The conditioning comprises passing inert gas over the catalyst at a temperature of more than 100°C until the water contents in the exiting inert gas is less than a 1,000 ppm or less than 500 ppm ([0008] and [0014]-[0018]). After the conditioning, the catalyst is stored at 40°C under inert atmosphere ([0019]-[0020]). 
The conversion of ppm water in the catalyst to Relative Humidity (RH, %) is based on the following assumptions:
i)	the water/moisture contents in the outflowing gas during conditioning (e.g. 500-1000 ppm or less) is in equilibrium with the moisture contents of the catalyst; it is assumed that 
ii)	the conditioned catalyst is kept at 40°C and comprises less than a 1000 ppm moisture (as discussed above, see [0008] and [0019]); this catalyst is is kept under an inert atmosphere that comprises less than 100 ppm of water ([0016]) which implies “the oligomerization catalyst, before being charged to the reaction stage ….. and/or in charging to the reaction stage, is kept in a dry atmosphere” since this catalyst. Here, a 100 ppm water inert gas is considered dry gas! The conditioning of the catalyst is carried out before the reaction ([0020]).
iii)	at 40°C, air comprises about 50 gram H2O per Kg of air at 100 % RH and 25 grams of  H2O per Kg of air at 50 % RH (see Figure below, adapted from: https://techblog.ctgclean.com/2013/05/drying-the-effect-of-temperature-on-relative-humidity/).
iv)	Note that relative humidity is defined as partial pressure of water divided by saturation pressure at a given temperature. Also, the ratio of partial pressure to saturation pressure of water, at a given temperature and assuming constant volume, is equal to the ppm of water divided by the ppm of water at saturation (ppm/ppm(saturation)=P(partial)/P(saturation)- based on ideal gas law PV=nRT with V, R and T being the same for both RH conditions; also refer to https://sciencing.com/convert-ppm-ppt-5135112.html).

    PNG
    media_image1.png
    386
    400
    media_image1.png
    Greyscale

The following calculations use the data from the graph (above) and the formulas from the assumption i)-iii).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Based on this calculation, it seems that the catalyst of Heidemann having about 1000 ppm moisture is under an atmosphere of 0.2% RH. The calculated RH anticipates the claimed value of 65% RH or less as recited in pending claim 1, 60% RH or less as recited in pending claim 2, and 50% RH or less as recited in pending claim 3 as sufficiently supported by specific example(s)—See MPEP 2131.03. 
 
Regarding claim 4, Heidemann suggests that the catalyst is kept at RH of 0.2% which is less than the humidity of the surrounding (e.g. 50 %RH) by at least 3%.

Regarding claim 5, Heidemann teaches using a nickel catalyst ([0039]).

Regarding claim 10, Heidemann seems to suggest using a newly produced oligomerization catalyst ([0042]).

Regarding claims 13-15, Heidemann teaches keeping the fresh oligomerization catalyst ([0042]) under an atmosphere of 0.2% RH (as calculated in the table above). The reference also teaches “The exhausted catalyst can, if appropriate, be regenerated.”. Here, it is noted that Heidemann does not explicitly teach “A process for replacement of an oligomerization catalyst with a fresh oligomerization catalyst in a reaction stage”. However, Heidemann seems to suggest that the catalyst is exhausted/deactivated and can be regenerated. Logically, it also flows from this logic that the deactivated catalyst is not regenerated and is replaced with a fresh catalyst that is conditioned according to the method of Heidemann.
The calculated RH (table above) anticipates the claimed value of 65% RH or less as recited in pending claim 13, 60% RH or less as recited in pending claim 14, and 50% RH or less as recited in pending claim 15 as sufficiently supported by specific example(s)—See MPEP 2131.03. 

Regarding claim 16, the system of Heidemann comprising at least one reaction stage that comprises at least one reactor and one distillation column ([0041]) and an oligomerization .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heidemann as applied to claim 1 above, and further in view of Pietz et al. (US 2016/0152527).

Regarding claims 6 and 9, Heidemann teaches two reactors in series followed by a distillation column ([0041]). Heidemann also prefers nickel catalyst ([0012]).

However, Pietz discloses a process for oligomerizing butenes to make C8 and C12 oligomers that are suitable to make alcohols and plasticizers ([0009]). Pietz discloses multi-stage oligomerization wherein each stage comprises a reactor and a distillation column (Fig. 2-4 and discussion in [0092]-[0115]) wherein the oligomerization catalyst used is a nickel catalyst ([0116]). The process limits the conversion of butenes in each stage to enhance the linearity of the olefins from feeds that comprise low amounts of 1-butene ([0033]-[0050]). 
Note here that Heidemann seems to also disclose butenes with low amounts of 1-butene ([0024]-[0025]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify the process of Heidemann by incorporating 2 or 3 reaction stages since this configuration provides linear oligomers from feeds that comprise low amount of 1-butene and  because this involves applying a known oligomerization technique with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

Regarding claim 7, Heidemann in view of Pietz teach using a nickel catalyst on aluminosilicate (Pietz, [0116]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heidemann et al. (US 2011/0301398).

Regarding claim 12, Heidemann teaches the oligomerization is carried out at a temperature of 20-300°C or 40-130°C and at a pressure of 20-80 bar ([0031]). The disclosed oligomerization conditions overlap the claimed temperature of 50-200°C and pressure of 10-70 bar; this overlap establishes a prima facie case of obviousness—see MPEP 2144.05 I. 

	 Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, no prior art was located to teach or suggest the claimed catalyst composition in the process of claim 7. Heidemann teaches a nickel catalyst comprising silica and alumina ([0012]) but Heidemann does not suggest the claimed amount of alkali metal. Pietz teaches a catalyst comprising nickel, silica, alumina and alkali metal ([0118]). However, Pietz suggests an amount of silica in the range of 10-40 wt% which is outside the claimed range of 55-80 wt% recited in this claim.
Regarding claim 11, no prior art was located to teach or suggest the claimed regenerated catalyst by impregnating the burned-off catalyst with a solution of transition metal compound followed by calcination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772